Citation Nr: 1636838	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-21 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a brain tumor to include as due to exposure to herbicides.

2.  Entitlement to an initial increased rating for bilateral hearing loss rated as noncompensable prior to November 15, 2013, rated as 10 percent disabling prior to July 22, 2015, and rated as 30 percent disabling effective July 22, 2015.

3.  Entitlement to an initial increased rating in excess of 10 percent for tinnitus.

4.  Entitlement to an increased rating in excess of 50 percent for residuals of a shell fragment wound of the right arm with brachial plexus and residual right median neuropathy.

5.  Entitlement to a compensable rating for residuals of a shell fragment wound of right clavicle area with retained foreign body.

6.  Entitlement to a combined evaluation in excess of 70 percent prior to July 22, 2015.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to July 22, 2015.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 38 U.S.C.A. § 7107 (a)(2) (West 2014).


REMAND

The Board notes that pursuant to VA regulations, the Veteran is entitled to a hearing before deciding the appeal of his claims, if one is requested.  38 C.F.R. §§ 20.700 (a) and (e), 20.704.  

The Veteran was scheduled for a July 13, 2016 videoconference hearing before a Veterans Law Judge but missed his scheduled hearing.  In multiple letters, the Veteran explained that he believed that his hearing was on July 23rd and requested that he be scheduled for a new hearing.  As the Veteran has indicated that he is taking strong medication for a spine disability and the medical evidence indicates a history of memory problems following brain surgery, he should be afforded another opportunity to testify before the Board.  The videoconference hearing should be rescheduled.  38 C.F.R. § 20.704 (d) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a member of the Board at his local RO, in accordance with applicable procedures.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of this letter should be placed in the record.

2.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for a scheduled hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




